UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 25,2011 REMEDENT, INC. (Exact name of Registrant as Specified in its Charter) Nevada (State or Other Jurisdiction of Incorporation) 001-15975 (Commission File Number) 86-0837251 (IRS Employer Identification No.) BelgiumZuiderlaan 1-3 bus 8, 9000 Ghent, Belgium (Address of Principal Executive Offices) N/A (Zip Code) 011-329-321-7080 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 1-Registrant’s Business and Operations Item 1.01.Entry into a Material Definitive Agreement. On March 25, 2011, Remedent, Inc., a Nevada corporation (“Company”or the “Registrant”), entered into a Loan Agreement (the “Loan Agreement”) with Abraham Taff (“Mr. Taff”), pursuant to which the Company borrowed $400,000 from Mr. Taff in exchange for a securedpromissory note (“Promissory Note”)issued in the name of Mr. Taff for a total repayment amount of $500,000 (“Repayment Amount”).The Repayment Amount is due on or by December 31, 2011 (the “Maturity Date”) and represents the total and only indebtedness due to Mr. Taff under and in connection with the Promissory Note ( which includes all interest, fees, liquidated damages, liabilities, obligation, debt, costs and expenses due to Mr. Taffby the Company).As set forth in the Security Agreement entered intoby the Company and Mr. Taff concurrently with the execution of the Loan Agreement (“Security Agreement”), the Repayment Amount is secured by Company’sright, title or interest in the payment in the aggregate amount of $500,000, due to theCompany by Den-Mat Holdings, LLC (“Den-Mat”) onDecember 31, 2011 pursuant toSection 2.3(f) of that certain Amendment No. 1 to First Fit Crown Distribution and License Agreement made as of February 16, 2010, by and among Company,Remedent N.V., a Belgian corporationand Den-Mat.Except for the relationship described in this Item 1.01, there is no other material relationship between the Company and Mr. Taff. The foregoing description of the Loan Agreement, Promissory Note and Security Agreementis not complete and is qualified in its entirety by reference to such agreement, a copy of each which is filed hereto as Exhibits 10.1, 10.2 and 10.3. Section 2 –Financial Information Item 2.03.Creation of a Direct Financial Obligation or an Obligation under and Off-Balance Sheet Arrangement of a Registrant. As reported under Item 1.01. of this Current Report on Form 8-K (this “Form 8-K”), the Company obtained a loan from Mr. Taff in the principal amount of $400,000 on March 25, 2011.In connection with such loan, the Company issued a secured promissory note in favor of Mr. Taff pursuant to which Company agreed to repay Mr. Taff an aggregate amount of $500,000 by December 31, 2011, which amount includes all interest, fees, liquidated damages, liabilities, obligation, debt, costs and expenses due to Mr. Taffby the Company in connection with such loan.Thematerial terms and conditions of the loan, including the Loan Agreement, Promissory Note and the Security Agreement are described under Item 1.01.Accordingly, such information under Item 1.01 of this Form 8-K is hereby incorporated by reference into this Item 2.03. Section 9-Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Exhibit Description Loan Agreement Security Agreement Secured Promissory Note 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REMEDENT, INC., a Nevada corporation Dated:March 30, 2011 By: /s/ Stephen Ross Stephen Ross Chief Financial Officer 3
